Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I – Species fig. 1,3,4A-G in the reply filed on 08/32/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were 

Claims 21-27, 29-32, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US4,282,855) in view of Smith (US4,545,360).
Perry discloses substantially all of the claimed limitations, including: 
21. (Previously Presented) A fireplace system comprising: a firebox 4; a first safety barrier 12; a second safety barrier 14, wherein the first safety barrier and the second safety barrier define an interbarrier space 15 between the first safety barrier and the second safety barrier (fig. 3); and an upper cavity 62 defined by an enclosure disposed  above the firebox, wherein the upper cavity is in fluid communication with the interbarrier space (fig. 3; col. 4, lines 13-25).  
22. (Previously Presented) The system of claim 21, further comprising an outlet duct fluidly coupled to the upper cavity (fig. 3; col. 4, lines 13-25).  
23. (Previously Presented) The system of claim 22, further comprising a plurality of outlet ducts fluidly coupled to the upper cavity (fig. 1,2; Since there is a plurality of panels, then each includes an outlet duct into manifold 62).  
24. (Previously Presented) The system of claim 21, further comprising an interbarrier space inlet 30 in fluid communication with the interbarrier space (fig. 3,4,5).  
25. (Previously Presented) The system of claim 24, further comprising a lower firebox opening surround surface defining the interbarrier space inlet (fig. 3,4,5).  
26. (Previously Presented) The system of claim 25, wherein the interbarrier space inlet comprises an inlet aperture between a lower edge of the second safety barrier and the lower firebox opening surround surface  (fig. 3,4,5).  
(fig. 3,4,5).  
29. (Previously Presented) The system of claim 21, wherein the system does not comprise a metal mesh screen within the firebox opening (fig. 3).  
30. (Previously Presented) The system of claim 21, wherein the first safety barrier is configured to fluidly isolate the firebox from air within or proximate the interbarrier space (fig. 3,4,5).  
31. (Previously Presented) The system of claim 30, further comprising a firebox exhaust system comprising an exhaust flue that is coaxial with a combustion air inlet, wherein the exhaust flue and the combustion air inlet are in fluid communication with an interior of the firebox (fig. 3).  
32. (Previously Presented) A firebox system, comprising: a firebox; a first safety barrier; a second safety barrier, wherein the first safety barrier and the second safety barrier define an interbarrier space between the first safety barrier and the second safety barrier; an interbarrier space inlet in fluid communication with the interbarrier space; and an interbarrier space outlet in fluid communication with the interbarrier space, wherein the interbarrier space is configured to be in fluid communication with at least one of an upper cavity defined by a cavity enclosure or a top heat exchanger comprising a heat exchanger volume defined by an enclosure, wherein the at least one of the upper cavity and the top heat exchanger are configured to be disposed  above the firebox (see previous claims).   
34. (Previously Presented) The firebox system of claim 32, wherein the first safety barrier is configured to fluidly isolate the firebox from air within or proximate the interbarrier space (see previous claims).

Nevertheless, Perry fails to specifically recite wherein the at least one of the upper cavity and the top heat exchanger are configured to be disposed directly above the firebox.
Smith teaches a firebox system in the same or related field of endeavor including an upper cavity and the top heat exchanger 51 are configured to be disposed directly above the firebox 12 (fig. 1,6,6A,6B)
Smith teaches that such an arrangement provide for reduced pollutants and increased efficiency (col. 2, lines 45-47).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above arrangement as taught by Smith into the invention disclosed by Perry, so as to provide for reduced pollutants and increased efficiency.
 
Claims 28 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (4,282,855) ) in view of Smith (US4,545,360), which combination teaches substantially all of the claimed limitations.  
The combination teaches the invention as described above but fails to explicitly teach the absence of a fan or blower.
The claimed lack of a fan or blower is an obvious modification based on design choice, and depends on market and manufacturing considerations of demand and cost.  It is notoriously well known to provide a choice of models and upgrades that include or lack accessories, such as a fan or blower where a natural draft would exist so as to increase efficiency.  Providing a lower cost option that lacks such is well known.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the removal or omission of a fan or blower into the invention taught by Perry and Smith, so as to provide for commercial considerations such as providing a lower cost model.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding some of the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 
Applicant asserts that Perry requires a blower, but close reading of the cited passage (col. 4, lines 50-53) exposes that this is only true if one wishes to increase the temperature.  Reading the previous paragraph (col. 4, lines 37-49) clearly shows that a blower is not absolutely required.  Convection is a well established principle.
Applicant further asserts that Perry via the first safety barrier fails to fluidly isolate the firebox from air within or proximate the interbarrier.  Nevertheless, it should be noted that the claim does not require all air to be isolated from the firebox.  Thus as long as some of the air within or proximate the interbarrier is fluidly separate from the firebox the claim limitation in question is satisfied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
February 18, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762